Citation Nr: 1010078	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-31 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease with bilateral radiculopathy.  

2.  Entitlement to increased rating for the service-connected 
posttraumatic stress disorder (PTSD)  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1981 to 
November 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from December 2005 rating decision of the RO.  

In July 2008, the RO denied the Veteran's claim for an 
increased rating for the service-connected PTSD.  The Veteran 
filed a timely Notice of Disagreement with that decision in 
August 2008.  

In an August 2008 letter, the Veteran requested that her case 
be transferred to the control of the RO in Newark, New 
Jersey.  

In a May 2009 letter, the Veteran informed the RO that she 
had changed her last name.  

The Board notes that the Veteran was previously represented 
by the American Legion (as reflected in a December 2005 VA 
Form 21-22).  In May 2007, the Veteran submitted a VA Form 
21-22, Appointment of Service Organization as Claimant's 
Representative, naming the New Jersey Department of Military 
and Veterans Affairs as her representative.  The Board 
recognizes the change in representation.  

In a March 2007 statement, the Veteran appears to be raising 
a claim of service connection for right elbow pain, right 
foot pain, right hip pain and left TMJ with interference with 
mastication and trouble speaking.  

In an August 2008 statement, the Veteran also appears to be 
raising a claim for an increased evaluations for her service-
connected paresthesia as well as separate ratings for the 
paresthesia of her fifth and seventh cranial nerve and for 
the service-connected maxilla fracture residuals.  

These matters along with the issue of an increased rating for 
the service-connected PTSD were addressed in a Statement of 
the Case issued in May 2009.  The Veteran is not shown to 
date to have filed a Substantive Appeal in regard to the 
former.  

These matters are referred to the RO for any indicated 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of issues not yet fully 
adjudicated by the RO).  

The certified issue of service connection for a cervical disc 
disease with bilateral radiculopathy is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1981 to 
November 1984.  

2.  As the May 2009 rating action by the RO assigning an 
increased evaluation of 100 percent for the service-connected 
PTSD represents a full grant of the benefit sought on appeal, 
there remains no specific error of fact or law to be 
addressed by the Board at this time.  


CONCLUSION OF LAW

As there is no specific error of fact or law remaining as to 
the claim for an increased rating for the service-connected 
PTSD, the appeal to this extent is dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In a May 2009 rating decision the RO assigned a 100 percent, 
representing a full grant of the benefit sought on appeal 
with respect to the claim for an increased rating for the 
service-connected PTSD; hence, there is no specific error of 
fact or law to be addressed by the Board.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  


ORDER

The appeal of the claim for an increased rating for the 
service-connected PTSD is dismissed.  


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
appellate handling of the Veteran's claim.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

An April 2005 private treatment record shows a current 
diagnosis of multilevel degenerative disc disease with 
lateral disc herniations at the C5-6 and C6-7 levels, 
resulting in neural foraminal stenoses.  This may be 
associated with active service.  

A July 2005 statement by D.C.L., M.D., indicates that the 
Veteran has a remote history of a severe motor vehicle 
accident which resulted in similar complaints as she 
currently is experiencing, i.e. severe neck and arm pain.  

In a July 2005 statement, the Veteran indicated that she has 
had pain in her neck and back since her automobile accident 
in service.  Thus, the Board finds that a VA examination is 
warranted.  

The Veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
she identify all VA and non-VA health 
care providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for her 
claimed cervical disc disease with 
bilateral radiculopathy.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  After completing the above-requested 
development and any further development 
warranted by the record, the RO should 
schedule the Veteran for a VA examination 
to determine the current nature and 
likely etiology of the claimed cervical 
disc disease with bilateral 
radiculopathy.  

The pertinent evidence in the claims 
file, along with a copy of this remand, 
must be made available to the examiner 
for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions and undertake any indicated 
studies.  

Based on the examination results, the 
examiner should provide a current 
diagnosis and specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has 
cervical disc disease with bilateral 
radiculopathy that is due to the specific 
injury as identified by the Veteran or 
other documented event during his period 
of active service.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions 
should be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should explain the rationale for such 
a conclusion.   

5.  Following completion of all indicated 
development, the RO should readjudicate 
the issue on appeal in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted, then the 
RO should furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


